Citation Nr: 0944625	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-27 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a low back injury.

2.  Entitlement to service connection for residuals of a left 
wrist disability.

3.  Entitlement to service connection for residuals of 
chemical poisoning.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to August 
1965.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.  In December 2008 the Board remanded the 
case for further development.  The requested development has 
been completed and the case has been returned to the Board 
for further appellate action.  

In August 2009, the Veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that the evidence of record 
indicates that the Veteran has been awarded disability 
benefits through the Social Security Administration (SSA).  
Indeed, the Veteran himself testified that he has been 
awarded SSA disability benefits since 2002, primarily for his 
low back disability.  The United States Court of Appeals for 
Veterans Claims (Court) has held that VA must obtain Social 
Security Administration decisions and records which may have 
a bearing on the Veteran's claim.  Waddell v. Brown, 5 Vet. 
App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); 
Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the 
Court finds that, "[i]n the context of the duty to assist in 
obtaining records, the relevance of the documents cannot be 
known with certainty before they are obtained."  Hyatt v. 
Nicholson, 21 Vet. App. 390 (2007).  Although the Veteran has 
submitted copies of his original claim for SSA benefits, 
there is no indication that any effort has been made to 
secure a copy of the actual SSA decision awarding such 
benefits or any associated medical records.  If such SSA 
decision and medical records exist, they should be obtained 
and incorporated into the claims file.  38 U.S.C. § 5103A 
(West 2002).  

During his August 2009 hearing before the Board, the Veteran 
also testified that he was hospitalized in service at 
"Womack Army Hospital" at Fort Bragg, North Carolina, 
sometime in 1962 for a left wrist injury.  He testified that 
the service treatment records associated with his claims file 
are incomplete and do not include relevant treatment records 
from this facility.  The Board notes there are some service 
treatment records in the file from Womack Army Hospital but 
they show treatment in the dermatology clinic for a skin 
condition in 1963.  There are also treatment records from a 
dispensary at Fort Bragg dated in 1962 showing treatment for 
injuries to the fingers on the left hand including a small 
chip fracture of the index finger which required a short arm 
cast.  

Because "clinical" or inpatient treatment records from a 
service department hospital often are archived separately 
under the name of the hospital from other service treatment 
records which are archived under the Veteran's name, the 
Veteran was asked at the hearing whether he stayed overnight 
in the hospital for treatment of his left wrist injury.  
Although he first answered that he did not, the transcript 
indicates that he seemed to believe he was being asked 
whether he had stayed overnight when he surgery on his left 
wrist after service in 1983 for removal of a ganglion cyst.  
See Hearing Transcript at 9.  It is also unclear from the 
claims file, whether clinical records for this Veteran from 
Womack Army Hospital were specifically requested in this 
case.  Therefore, on remand, VA should either provide 
documentation that it previously requested clinical records 
from Womack Army Hospital from the National Personnel Records 
Center (NPRC) and provide documentation of the response that 
was received, or an effort should be made to obtain clinical 
records from Womack Army Hospital pertaining to a left wrist 
injury in 1962.  

Finally, the Board notes that the Veteran's most recent VA 
treatment records are dated September 2006.  Copies of any 
available VA records subsequent to September 2006 need to be 
obtained and incorporated in the claims file.  It is 
important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  These treatment 
records should be associated with the claims file.  38 U.S.C. 
§ 5103A (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  VA should also request all documents 
pertaining to any award of benefits from 
the SSA, and specifically request a copy 
of the decision awarding any benefits and 
copies of the medical records, upon which 
the SSA based its decision.  

2.  VA should also obtain any VA treatment 
records, dating from September 2006 to the 
present, and associate the records with 
the Veteran's claims file.

3.  VA should provide documentation of a 
previous request for clinical or inpatient 
records from 1962 from Womack Army Hospital 
for a left wrist injury and documentation 
of the response received from the NPRC or 
other appropriate facility about that 
previous request or, if such documentation 
cannot be associated with the claims file, 
VA should contact the National Personnel 
Records Center (NPRC) or other appropriate 
repository of records, and request any 
available treatment records pertaining to 
the Veteran's reported treatment at the 
"Womack Army Hospital" at Fort Bragg, 
North Carolina, sometime in 1962.

4.  Thereafter, the RO should readjudicate 
the issues of entitlement to service 
connection for a low back disability, 
residuals of a left wrist disability and 
residuals of chemical poisoning.  If the 
issues on appeal remain denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


